Citation Nr: 0326381	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-49 622	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain in the arms, shoulders, and legs as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, including shortness of breath and sinusitis, as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for chest pain, 
including an enlarged left ventricular hypertrophy and left 
atrial enlargement as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for a psychiatric 
disorder, including memory loss, weight loss, a delusional 
disorder, and major depression, as a chronic disability 
resulting from an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder as 
a chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for hair loss as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for sexual dysfunction 
as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for abdominal pain as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for an eye disorder, 
including spasms, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974 and from September 1990 to August 1991.  The 
veteran also had an intervening period of 16 years and 28 
days of inactive service with a reserve component.  The 
veteran's second period of active duty included service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and September 1997 
decisions of first the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and later the 
Winston-Salem, North Carolina RO which denied the veteran's 
claims for service connection for undiagnosed illnesses, or a 
chronic multi-symptom illness, manifested by joint and muscle 
pain in the arms, shoulders, and legs; headaches; a 
respiratory disorder, including shortness of breath and 
sinusitis; chest pain, including an enlarged left ventricular 
hypertrophy and left atrial enlargement; a psychiatric 
disorder, including memory loss, weight loss, a delusional 
disorder, and major depression; a skin disorder; hair loss; 
sexual dysfunction; abdominal pain; and an eye disorder, 
including spasms.


REMAND

At the outset, the Board notes that, while the veteran was 
afforded VA examinations in February 1994, March 1997, 
December 1999, September 2000, and November 2001, these 
examination reports do not contain sufficient detail (i.e., 
medical opinion evidence regarding the origin and etiology of 
the claimed disabilities), which is necessary to aid the 
Board in making a decision on the claims.  Therefore, a 
remand is warranted in order to schedule new VA examinations.

In addition, a review of the record also discloses that the 
veteran requested leave from his job in June 2000 because of 
an accident; in September, October, and November of 2000 
because of surgery; and in January 2001 because of another 
surgery.  Moreover, the veteran testified, at his June 2002 
hearing, that he received all of his treatment at the VA 
Medical Centers in Durham, Fayvetteville, and Greenville, 
indicating that he received his most recent treatment at the 
Greenville VA Medical Center in May 2002.  In this regard, 
the information of record indicates that the RO has obtained 
the private treatment records from Martin General Hospital, 
dating from September 2000 to June 2001, which show the 
veteran's pre- and post-operative care for his right knee 
surgery due to chondral lesions.  A review of the record also 
reflects that the treatment records from the Durham and 
Fayvetteville VA Medical Centers, dating up to June 2002, 
have been obtained.  However, the information of record does 
not indicate that the treatment records from the Greenville 
VA Medical Center have been associated with the claims file.  
Therefore, a remand is warranted in order to obtain and 
associate with the claims file these outstanding VA records.

Lastly, the record reflects that in July 2001, the RO sent 
the veteran a VCAA letter that contains, among other things, 
a 60-day time limitation for submitting the information and 
evidence described in the letter.  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, 
"Federal Circuit") invalidated all response periods less then 
one year as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since August 1991 for his claimed 
disabilities, to specifically include the 
private hospitals (other than Martin 
General Hospital) were he received 
surgical treatment in June 2000, 
September 2000, and January 2001, and the 
records pertaining to treatment at the VA 
Medical Center in Greenville during 
period from August 1991 to the present.  
Obtain all records identified by the 
veteran.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims' 
file, and the veteran should be informed 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
claims folder to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination report, the examiner is asked 
to answer the following questions:

As to the joint and muscle pain in the 
arms, shoulders, and legs:

i.  Does the veteran suffer from 
joint and/or muscle pain in the 
arms, shoulders, and/or legs? 

ii.  If he does, can the joint 
and/or muscle pain be associated 
with a known clinical diagnosis? 

iii.  If his joint and/or muscle 
pain can be associated with a known 
clinical diagnosis, provide the 
diagnosis and specify whether: (1) 
the diagnosed condition had its 
onset during his military service or 
(2) was caused by an incident that 
occurred during his period of 
military service, which service 
included service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his joint and/or muscle pain 
cannot be associated with a known 
clinical diagnosis, specify whether 
the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by joint and/or muscle pain, as 
established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

As to the headaches:

i.  Does the veteran suffer from 
headaches? 

ii.  If he does, can his headaches 
be associated with a known clinical 
diagnosis? 

iii.  If his headaches can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If his headaches cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by headaches, 
as established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary/respiratory 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following questions:

As to all respiratory disorders, 
including shortness of breath and 
sinusitis:

i.  Does the veteran suffer from a 
respiratory disorder, including 
shortness of breath and/or 
sinusitis? 

ii.  If he does, can his respiratory 
disorders, including shortness of 
breath and/or sinusitis, be 
associated with a known clinical 
diagnosis? 

iii.  If his respiratory disorders, 
including shortness of breath and/or 
sinusitis, can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service or 
(2) was caused by an incident that 
occurred during his period of 
military service, which service 
included service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his respiratory disorders, 
including shortness of breath and 
sinusitis, cannot be associated with 
a known clinical diagnosis, specify 
whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by respiratory disorders, including 
shortness of breath and/or 
sinusitis, as established by 
history, physical examination, and 
laboratory tests, that has either 
(1) existed for 6 months or more or 
(2) exhibited intermittent episodes 
of improvement and worsening over a 
6-month period? 

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination.  
end the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

As to the chest pain, including an 
enlarged left ventricular hypertrophy and 
left atrial enlargement:

i.  Does the veteran suffer from 
chest pain, including an enlarged 
left ventricular hypertrophy and 
left atrial enlargement? 

ii.  If he does, can his chest pain, 
including an enlarged left 
ventricular hypertrophy and left 
atrial enlargement, be associated 
with a known clinical diagnosis? 

iii.  If his chest pain, including 
an enlarged left ventricular 
hypertrophy and left atrial 
enlargement, can be associated with 
a known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service or 
(2) was caused by an incident that 
occurred during his period of 
military service, which service 
included service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his chest pain, including an 
enlarged left ventricular 
hypertrophy and left atrial 
enlargement, cannot be associated 
with a known clinical diagnosis, 
specify whether the veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by chest pain, including 
an enlarged left ventricular 
hypertrophy and left atrial 
enlargement, as established by 
history, physical examination, and 
laboratory tests, that has either 
(1) existed for 6 months or more or 
(2) exhibited intermittent episodes 
of improvement and worsening over a 
6-month period? 

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran's claims 
file to be forwarded to the VA 
psychiatric examination, to include 
eating disorders.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following questions:

As to the psychiatric disorder, including 
memory loss, weight loss, a delusional 
disorder, and major depression:

i.  Does the veteran suffer from a 
psychiatric disorder, including 
memory loss, weight loss, a 
delusional disorder, and/or major 
depression? 

ii.  If he does, can his psychiatric 
disorder, including memory loss, 
weight loss, a delusional disorder, 
and/or major depression, be 
associated with a known clinical 
diagnosis? 

iii.  If his psychiatric disorder, 
including memory loss, weight loss, 
a delusional disorder, and/or major 
depression, can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service or 
(2) was caused by an incident that 
occurred during his period of 
military service, which service 
included service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his psychiatric disorder, 
including memory loss, weight loss, 
a delusional disorder, and/or major 
depression, cannot be associated 
with a known clinical diagnosis, 
specify whether the veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by a psychiatric 
disorder, including memory loss, 
weight loss, a delusional disorder, 
and/or major depression, as 
established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran's claims 
file to be forwarded to the VA for 
disorders of sexual function.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination report, the examiner is asked 
to answer the following questions:

As to the sexual dysfunction:

i.  Does the veteran suffer from 
sexual dysfunction? 

ii.  If he does, can his sexual 
dysfunction be associated with a 
known clinical diagnosis? 

iii.  If his sexual dysfunction can 
be associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If his sexual dysfunction 
cannot be associated with a known 
clinical diagnosis, specify whether 
the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by sexual dysfunction, as 
established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

9.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

a.  As to the skin disorder:

i.  Does the veteran suffer from a 
skin disorder? 

ii.  If he does, can his skin 
disorder be associated with a known 
clinical diagnosis? 

iii.  If his skin disorder can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If his skin disorder cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by a skin 
disorder, as established by history, 
physical examination, and laboratory 
tests, that has either (1) existed 
for 6 months or more or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period? 

b.  As to the hair loss:

i.  Does the veteran suffer from 
hair loss? 

ii.  If he does, can his hair loss 
be associated with a known clinical 
diagnosis? 

iii.  If his hair loss can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War? 
iv.  If his hair loss cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by hair loss, 
as established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

10.  After associating with the record 
all evidence obtained in connection with 
the above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

As to the abdominal pain:

i.  Does the veteran suffer from 
abdominal pain? 

ii.  If he does, can his abdominal 
pain be associated with a known 
clinical diagnosis? 

iii.  If his abdominal pain can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If his abdominal pain cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by abdominal 
pain, as established by history, 
physical examination, and laboratory 
tests, that has either (1) existed 
for 6 months or more or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period? 

11.  After associating with the record 
all evidence obtained in connection with 
the above development (to the extent 
possible), the RO should make 
arrangements with appropriate VA facility 
to schedule the veteran for a VA eye 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following questions:

As to the eye disorder, including spasms:

i.  Does the veteran suffer from an 
eye disorder, including spasms? 

ii.  If he does, can his eye 
disorder, including spasms, be 
associated with a known clinical 
diagnosis? 

iii.  If his eye disorder, including 
spasms, can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service or 
(2) was caused by an incident that 
occurred during his period of 
military service, which service 
included service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his eye disorder, including 
spasms, cannot be associated with a 
known clinical diagnosis, specify 
whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by eye disorder, including spasms, 
as established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

12.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the case 
again and readjudicate the claims.  In 
doing so, the RO should consider the old 
and revised regulations pertaining to 
compensation for certain disabilities due 
to undiagnosed illnesses.  38 C.F.R. 
§ 3.317 (2000 & 2003).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

